              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:20-cv-00220-MR


RITA W. BARKLEY, et al.,          )
                                  )
                      Plaintiffs, )
                                  )
     vs.                          )                    ORDER
                                  )
4520 CORP., INC., et al.,         )
                                  )
                      Defendants. )
________________________________ )

      THIS MATTER is before the Court on the motion for the admission of

attorney Charles J. Baker, III as counsel pro hac vice for the Defendants

Fisher Controls International LLC, Crosby Valve, LLC, and Flowserve

Corporation, f/k/a The Duriron Company, Inc. [Doc. 231]. Upon careful

review and consideration, the Court will allow the motion.

      IT IS, THEREFORE, ORDERED that the Defendants’ motion [Doc.

231] is ALLOWED, and Charles J. Baker, III is hereby granted pro hac vice

admission to the bar of this Court, payment of the required admission fee

having been received by the Clerk  of June
                              Signed:  this15,Court.
                                               2021

      IT IS SO ORDERED.




        Case 1:20-cv-00220-MR Document 235 Filed 06/15/21 Page 1 of 1
